EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Reddy on 5/12/22.
The application has been amended as follows. 
In the specification:
Please replace paragraphs 0025 and 0026 of the Specification with the following second amended paragraphs: 
[0025] A person of ordinary skill would recognize that a latch hinge 206C of the latch 206A, 206B allows the releasable locking or latching as the latch is fixed to one end of one of the sections - section 242A, while the corresponding protruding member 248B is on an end of another section - section 242B; however, the use of protruding members 248A and its corresponding latching groove [[248A]] 244A then provides a taut locking of the sections 242A, 242B. The taut locking maybe the case even if using a single latching groove in one end of a section to a single protruding member on another end of the single section having a single opening. Furthermore, an alignment protruding member 256 may be provided to couple with an alignment groove for purposes of aligning ends of the section prior to engaging the latching groove with the corresponding protruding member. 

[0026] FIG. 2C illustrates, in example schematic 280, the sections 242A, 242B with a [[latch]]locking mechanism 106 of aspects of the wearable device with exchangeable parts in accordance with the present disclosure. As with FIG. 1, FIGS. 2A-C may be of the same or similar wearable device as in FIG. 1. FIG. 2C provides more detail of the exchangeable parts or design members 288A-D and its fit into the wearable device. A first section includes first grooves 284A, 284B. Groove 284B is provided only for illustrative purposes as a corresponding groove on the other side of the section that is hidden in the view (and therefore in broken lines). Moreover, the alignment of the grooves 284A, 284B are uniform to enable them to function as a rail path for the exchangeable parts or design members 288A-D. Similar grooves are in a section. FIG. 2C illustrates one exchangeable part or design member 288A being placed into the wearable device via guide path 252A, 252B (FIG. 2B) using rail supports 290A, 290B extend from the exchangeable part or design member 288A as an added feature or part of a unibody design member. The rail supports 290A, 290B slide through notches, which is part of the guide path 252A (also 252B) in a frame of the wearable device, and into the grooves forming the rail path for the exchangeable part or design member 288A. Other exchangeable parts or design members 288B-D are inserted in a similar manner. 

In the claims:
Claim 1, line 5, delete “from the opening” 
 line 6, delete “, from the opening,”
Claim 2, line 7, delete “of the one or more grooves”
Claim 4, line 1, changed “further” to --said at least one latching member--,
 line 4, deleted “wherein the first traversing pin and the second traversing pin form part of the at least one latching member, and”
line 9, deleted “so that the latch is releasably locked between the first traversing pin and the second traversing pin”
Claim 6, line 4, deleted “at least partially” and changed “one or more grooves” to –at least one guide path—
Canceled claims 7-10
Claim 11, line 1, changed “Withdrawn—Previously Presented” to –Previously Presented—
Claim 12, line 6, deleted “from the opening”
   line 7, deleted “, from the opening,”
Claim 13, line 7, deleted “of the one or more grooves”
Claim 15, line 1, inserted --forming a first traversing pin and a second traversing pin as part of the at least one latching member, wherein” after “comprising:”  
   line 2, changed “forming a” to –the--, inserted –is-- after “pin” and deleted “;”
                 line 3, changed “forming a” to –the-- and inserted –is-- after “pin” and deleted “wherein the first traversing pin and the second traversing pin form part of the at least
one latching member,”
	                line 7, deleted “, the latch to be releasably locked between the first traversing pin and the second traversing pin”
Claim 17, line 2, deleted “at least partially” and in line 3, changed “one or more grooves” to –at least one guide path—
Canceled claims 18-20
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.  The prior art fails to disclose a wearable device having a plurality of design members that are removably detachable from an ornamental member.  The design members are attachable and detachable through a guide path in the inner sidewall of the ornamental member.  The guide path is contiguous with the one or more guide grooves.  The ornamental member has an opening and a latch associated with the opening.  The ornamental member has a locking member to lock the design members within the one or more grooves.  The ornamental also has a latching member (traversing pin) adjacent the one or more grooves to receive the latch and to enable releasable locking of the latch.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK W LAVINDER whose telephone number is (571)272-7119. The examiner can normally be reached Mon-Friday 9-4pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JACK W. LAVINDER
Primary Patent Examiner
Art Unit 3677



/JACK W LAVINDER/               Primary Examiner, Art Unit 3677